Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is responsive to the application filed on 12/17/2020. 
Claims 1-10 are presented for examination. 
References in applicant's IDS form 1449 received on 12/17/2020 have been considered by the examiner. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claims 1-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Inoue “US2018/0165666” (Inoue).
Regarding Claims 1 and 10:  An accounting apparatus that performs accounting processing on a basis of transaction data, the accounting apparatus comprising:
a change machine that pays a customer change in stocked cash (at least see Inoue Abstract; [0015]);
a detection device that detects a status of the change machine (at least see Inoue Abstract; [0014] and [0015]); and
a controller that
determines whether or not the change machine is capable of paying the change in cash on a basis of a result of the detection by the detection device (at least see Inoue Abstract; [0021] and [0030]),
accepts, when determining that the change machine fails to pay the change in cash, a payment method selected by the customer from a plurality of change payment methods other than paying in cash (at least see Inoue Abstract; [0042]-[0044]), and
performs change payment processing by the accepted payment method (at least see Inoue Abstract; [0026]).
Regarding Claim 2:  The accounting apparatus according to Claim 1, wherein the change machine includes a conveying mechanism that conveys the cash stocked for paying the change, the detection device includes a first sensor that detects a malfunction of the conveying mechanism of the change machine, and the controller determines whether or not change of transaction relating to the transaction data can be paid in cash on a basis of the transaction data and information from the first sensor (at least see Inoue Abstract; [0021]).
Regarding Claim 3:  The accounting apparatus according to Claim 1, wherein the detection device includes a second sensor that detects the number of bills or coins for each denomination in the cash stocked for paying the change in the change machine, and the controller determines whether or not change of transaction relating to the transaction data can be paid in cash on a basis of the transaction data and information from the second sensor (at least see Inoue Abstract; [0038] and [0043]). 
Regarding Claim 4:  The accounting apparatus according to Claim 1, wherein the change machine includes a conveying mechanism that conveys the cash stocked for paying the change, and the detection device includes a first sensor that detects a status of the conveying mechanism of the change machine, and a second sensor that detects a status of the stocked cash for each denomination in the change machine (at least see Inoue Abstract; [0060]).
Regarding Claim 5:  The accounting apparatus according to Claim 4, wherein the controller determines whether a factor for which the change fails to be paid in cash is a malfunction of the conveying mechanism on a basis of a result of the detection by the first sensor or a shortage of the cash stocked for paying the change on a basis of a result of the detection by the second sensor, and changes the change payment method selectable by the customer in accordance with a result of the determination for the factor (at least see Inoue Abstract; [0044]).
Regarding Claim 6:  The accounting apparatus according to Claim 5, wherein the controller determines whether a factor for which the change fails to be paid in cash is a shortage of the cash stocked for paying the change on a basis of a result of the detection by the second sensor, and determines, when determining that the factor is not a shortage of the cash stocked for paying the change, whether or not the factor for which the change fails to be paid in cash is a malfunction of the conveying mechanism on a basis of a result of the detection by the first sensor (at least see Inoue Abstract; [0030]).
Regarding Claim 7:  The accounting apparatus according to Claim 5, further comprising a display that displays a selection screen for leading a customer to select a change payment method, wherein the controller causes the display to display the selection screen that is changed in accordance with the result of the determination for the factor (at least see Inoue Abstract; [0021]).
Regarding Claim 8:  The accounting apparatus according to Claim 3, further comprising a denomination-based table that stores a denomination of the cash, the number of stocked bills or coins for each denomination in the cash, and a predetermined threshold value for each denomination in association with one another, wherein the controller updates the number of stocked bills or coins for each denomination of the denomination-based table on a basis of the information from the second sensor, and determines whether or not change of transaction relating to the transaction data can be paid in cash on a basis of a result of comparing the number of stocked bills or coins for each denomination of the denomination-based table and the threshold value (at least see Inoue Abstract; [0044]-[0045]).
Regarding Claim 9:  The accounting apparatus according to Claim 7, further comprising a display table that stores in advance the factor for which the change fails to be paid in cash, and the change payment method other than paying in cash in association with each other, wherein the controller refers to the display table in accordance with the result of the determination for the factor and causes the display to display the selection screen from which the customer can select a payment method stored in advance in the display table (at least see Inoue Abstract; [0063]-[0064]).
Relevant Prior Art
The prior art made of record and not relied upon, which is considered pertinent to applicant's disclosure, are cited in the Notice of Reference Cited form (PT0-892).
Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FATEH M OBAID whose telephone number is (571)270-7121. The examiner can normally be reached Monday-Friday 8:00 A.M to 4:30 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Zeender can be reached on (571) 272-6790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FATEH M OBAID/Primary Examiner, Art Unit 3627